FILED
                                                                                            8/19/2020
                             UNITED STATES DISTRICT COURT                          Clerk, U.S. District & Bankruptcy
                             FOR THE DISTRICT OF COLUMBIA                          Court for the District of Columbia

JAMES LAMBETH,                                  )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )       Civil Action No. 20-2160 (UNA)
                                                )
DONALD J. TRUMP et al.,                         )
                                                )
                Defendant.                      )


                                   MEMORANDUM OPINION

        This matter, brought pro se, is before the Court on its initial review of plaintiff’s

Complaint and application for leave to proceed in forma pauperis. The Court will grant the

application and dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3) (requiring the court to dismiss an action “at any time” it determines that subject matter

jurisdiction is wanting).

        Plaintiff has sued President Donald Trump, his Chief of Staff Mark Meadows, Vice

President Mike Pence, U.S. Treasury Secretary Steve Mnuchin, and Senator Mitch McConnell,

in their official capacities, with regard to proposed legislation. In relevant part, plaintiff alleges:

                A portion of the reported text of the HEALS Act bill includes
                $1.75 billion for the design and construction of an FBI
                headquarters in Washington, D.C. When reporters questioned
                Mitch McConnell on the text, he deferred to the White House and
                the Trump Administration. Plaintiff knew his constitutional rights
                were being violated once Mitch McConnell confirmed to reporters
                that the legislation text was “insisted” by “the administration”
                since no person in the Executive branch has legislative powers
                under the Constitution of the United States of America that he has
                lived with his entire life.




                                                    1
Compl. ¶¶ 3-4. Plaintiff has brought this action “to enforce his elected officials to protect the

Constitution of the United States of America and to hold all persons accountable that broke their

oath of office.” Id. ¶ 5.

        “Federal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute,” and it is “presumed that a cause lies outside this limited

jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations

omitted). Apart from the fact that the HEALS Act is proposed legislation, not law conferring

rights, see https://www.rpc.senate.gov/policy-papers/update-on-the-coronavirus-response-heals-

act (last visited Aug. 18, 2020), plaintiff’s complaint is at most “a generalized grievance,” which

“normally does not warrant exercise of jurisdiction.” Warth v. Seldin, 422 U.S. 490, 499 (1975).

Therefore, this case will be dismissed. A separate Order accompanies this Memorandum

Opinion.



                                                      ___________s/_______________
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge


Date: August 19, 2020




                                                  2